Order entered February 3, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01473-CV

                             ROBERT E. WYATT, Appellant

                                             V.

                                CYNTHIA BEAN, Appellee

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC13-00558

                                         ORDER
       We GRANT appellee’s January 30, 2014 unopposed motion to extend time to file brief

and ORDER the brief be filed no later than March 7, 2014.




                                                    /s/     ELIZABETH LANG-MIERS
                                                            JUSTICE